
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Carter introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to Standards of Performance for
		  New Stationary Sources and Emission Guidelines for Existing Sources: Sewage
		  Sludge Incineration Units.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Sewage Sludge Incineration Units (published at 76 Federal
			 Register 15372 (March 21, 2011)), and such rule shall have no force or
			 effect.
		
